December 18, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 M & F WORLDWIDE CORP., MCG INTERMEDIATE HOLDINGS, INC.,
MAFCO WORLDWIDE CORPORATION, MAFCO CONSOLIDATED GROUP
    LLC, AND PCT INTERNATIONAL HOLDINGS, INC., Appellants

NO. 14-14-00045-CV                           V.

      PEPSI-COLA METROPOLITAN BOTTLING COMPANY, Appellee
                 ________________________________

       This cause, an appeal from the trial court’s order denying the special
appearances of appellants M & F Worldwide Corp., MCG Intermediate Holdings,
Inc., MAFCO Worldwide Corporation, MAFCO Consolidated Group LLC, and
PCT International Holdings, Inc., signed December 23, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. The order of the court below is AFFIRMED.

       We order appellants, M & F Worldwide Corp., MCG Intermediate Holdings,
Inc., MAFCO Worldwide Corporation, MAFCO Consolidated Group LLC, and
PCT International Holdings, Inc., jointly and severally, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.